               Case 1:19-cv-06805-RA Document 39 Filed 04/07/21 Page 1 of 1


                                                                     USDC-SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC#:
 HAYDEE CIFUENTES,                                                   DATE FILED: 4-7-21

                              Plaintiff,
                                                                       19-CV-6805 (RA)
                         v.
                                                                            ORDER
 TARGET CORPORATION,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that this case has been settled. Accordingly, it is hereby:

ORDERED that the above-captioned action is discontinued without costs to any party and without

prejudice to restoring the action to this Court’s docket if the application to restore the action is made

within thirty (30) days. Any application to reopen this action must be filed within thirty (30) days of this

order, and any application filed thereafter may be denied solely on that basis. If the parties seek to have

the Court retain jurisdiction to enforce a settlement agreement, the terms of the agreement must be placed

on the public record and “so ordered” by the Court within the same thirty-day period. See Hendrickson

v. United States, 791 F.3d 354, 358 (2d Cir. 2015).

SO ORDERED.

Dated:      April 7, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
